     Case 19-02556-LT7       Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4     Pg. 1 of
                                                 62



 1     George Panagiotou (263172)
       2404 Broadway
 2
       San Diego, CA 92102
 3     Office: 858-300-0033
       george@olympuslawcorp.com
 4
 5     Law Office of Stephan A. Hoover
       Stephan A. Hoover, Esq. (299790)
 6
       stephan@hooverlawsd.com
 7     P.O. Box 723
 8     Carlsbad, CA 92018
       Telephone: (760) 707-3453
 9     Facsimile: (760) 687-0013
10
       Attorney for Debtor,
11     Bistermu Mora Salgado
12                          UNITED STATES BANKRUPTCY COURT
13                          SOUTHERN DISTRICT OF CALIFORNIA
14     In re                                             Case No. 19-02556-LT7
15              Bistermu Mora Salgado,                   Chapter: 7
16                           Debtor.                     Exhibits in Support of Debtor’s
        _____________________________
17                                                       Motion for Sanctions for Violations
       Bistermu Mora Salgado,                            of the Automatic Stay and
18                                                       Discharge Injunction Against
19             Movant,                                   Lendify Financial, LLC a/k/a Aura
       vs.                                               Financial, LLC
20
21     Lendify Financial, LLC,
                                                         Date: April 2, 2020
22                                                       Time: 10:00 a.m.
               Respondent.
23                                                       Dept: 3, Room 129

24                                                       Judge: Hon. Laura S. Taylor
25
26
27
28
      EXHIBITS IN SUPPORT                        - i -                      Case no. 19-02556-LT7
     Case 19-02556-LT7      Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4    Pg. 2 of
                                                62



 1                                                                    PAGE
         EXHIBIT                   DESCRIPTION                       NUMBER
 2          B    Register of Actions for Case. No. 37-2019-00034998-   2-3
 3               SC-SC-CTL
            C    Plaintiff’s Claim and Order to Go to Small Claims     4-9
 4               Court, Case. No. 37-2019-00034998-SC-SC-CTL
 5          D    Excerpts from a U.S. Consumer Law Attorney Fee       10-61
 6               Survey Report for 2013-2014

 7
 8
                                                        Law Office of Stephan A. Hoover
 9
10
      Date: February 7, 2020                     By: /s/ Stephan A. Hoover
11
                                                    Stephan A. Hoover
12                                                  Attorney for Debtor
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      EXHIBITS IN SUPPORT                       - 1 -                     Case no. 19-02556-LT7
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 3 of
                                        62




                                Exhibit B
          Case 19-02556-LT7        Filed 02/14/20      Entered 02/14/20 19:40:25             Doc 17-4        Pg. 4 of
                                                          62
SUPERIOR COURT OF CALIFORNIA
County of SAN DIEGO                                                           Register of Actions Notice

Case Number:        37-2019-00034998-SC-SC-CTL                                  Filing Date:         07/03/2019
Case Title:         Lendify Financial LLC vs Salgado [IMAGED]                   Case Age:            127 days
Case Status:        Post Judgment                                               Location:            Central
Case Category:      Small Claims                                                Judicial Officer:
Case Type:          Small Claims                                                Department:          C-63

Future Events
Date             Time               Department                      Event
No future events

Participants
Name                                         Role                         Representation
Lendify Financial LLC                        Plaintiff
Salgado, Bistermu Mora; AKA : Mora, Bistermu Defendant

Representation
Name                                             Address                                             Phone Number
No representation

ROA#        Entry Date                           Short/Long Entry                                      Filed By
    1       07/03/2019     Plaintiff's Claim and Order to go to Small Claims Court filed   Lendify Financial LLC (Plaintiff)
                           by Lendify Financial LLC.
                           Refers to: Salgado, Bistermu
      2     07/03/2019     Case assigned to Department C-63.
      3     07/09/2019     Small Claims Court Trial scheduled for 10/07/2019 at
                           08:00:00 AM at Central in C-63 .
      4     07/09/2019     Case initiation form printed.
      5     07/24/2019     Proof of Service of Claim and Order to Defendant -              Lendify Financial LLC (Plaintiff)
                           Substitute filed by Lendify Financial LLC.
                           Refers to: Salgado, Bistermu
      7     10/07/2019     The Court finds judgment on the Plaintiff's Claim and Order
                           to go to Small Claims Court for Lendify Financial LLC and
                           against Bistermu Mora Salgado, AKA Bistermu Mora in
                           the amount of: $1237.00 principal, $115.00 costs, $0 pre-
                           judgment interest.
      8     10/07/2019     Minutes finalized for Small Claims Court Trial heard
                           10/07/2019 08:00:00 AM.
     9      10/07/2019     Notice of Entry of Judgment (Small Claims) SD generated.
    10      10/07/2019     Authorization to Appear on Behalf of Party (Small Claims)       Lendify Financial LLC (Plaintiff)
                           submitted by Lendify Financial LLC received but not filed on
                           10/07/2019.
    11      10/07/2019     Declaration of Non Military Status (Small Claims) submitted     Lendify Financial LLC (Plaintiff)
                           by Lendify Financial LLC received but not filed on
                           10/07/2019.
    12      10/07/2019     Affidavit - Other (Lendify Financial LLC Truth-In-Lending       Lendify Financial LLC (Plaintiff)
                           (Spanish Version)) submitted by Lendify Financial LLC
                           received but not filed on 10/07/2019.




                                                                      Date Printed: January 30, 2020 (2:30PM PST)   Page 1 of 1
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 5 of
                                        62




                                Exhibit C
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 6 of
                                        62
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 7 of
                                        62
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 8 of
                                        62
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 9 of
                                        62
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 10 of
                                        62
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 11 of
                                        62




                                Exhibit D
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 12 of
                                        62




   UNITED STATES CONSUMER LAW

   ATTORNEY FEE SURVEY REPORT

                              2013-2014




                    Ronald L. Burdge, Esq.
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25       Doc 17-4     Pg. 13 of
                                           62




                          United States Consumer Law
                      Attorney Fee Survey Report 2013-2014

                                       Conducted By

                                Ronald L. Burdge, Esq.
                              Burdge Law Office Co. LPA
                           2299 Miamisburg Centerville Road
                               Dayton, OH 45459-3817
                                 Voice: 937.432.9500
                                  Fax: 937.432.9503

                            Email: Ron@TheLawCoach.com




                            Copyright © 2015 by R.L.Burdge

      All rights reserved. This publication contains the results of proprietary
      research. No part of this book may be reproduced or transmitted in any form
      or by any means, electronic or mechanical, including photocopying,
      recording, or by any information storage and retrieval system without prior
      permission in writing from the publisher.

      This publication was created to provide you with accurate and authoritative
      information concerning the subject matter covered. The publisher is not
      engaged in rendering legal or other professional advice and this publication
      is not a substitute for the advice of an attorney or expert. If you require legal
      or other expert advice, you should seek the services of a competent attorney
      or other professional.
Case 19-02556-LT7    Filed 02/14/20    Entered 02/14/20 19:40:25     Doc 17-4    Pg. 14 of
                                          62




      This work is dedicated to the private and public practice members of the
      Consumer Law bar and the Judges who decide Consumer Law cases across
      the United States and its territories, all of whom tirelessly dedicate their
      careers to helping people find justice every day in our legal system. Without
      their support and participation the research for this publication would not
      have been possible.


      A special thanks is extended to Ira Rheingold, Executive Director of the
      National Association of Consumer Advocates and Willard Ogburn, Executive
      Director of the National Consumer Law Center for their leadership,
      friendship, advice and tireless support of this research work during the last
      15 years. Also, my sincerest of thanks is extended to Jon Sheldon of the
      National Consumer Law Center for his constant encouragement of this
      project since the survey began in 1999.



                                Ronald L. Burdge, Esq.
                                   March 2, 2015
Case 19-02556-LT7             Filed 02/14/20            Entered 02/14/20 19:40:25                     Doc 17-4             Pg. 15 of
                                                           62


                                                   Table of Contents

      1. Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   1
              Error Rate. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    4
              Methodology.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        4
              Section 508 Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                5
              The Average and the Median: What it Means to You.. . . . . . . . . . . .                                     6
              Geographic Areas Defined.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 7
              Interpreting the Findings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               8

      2. Summary Profile of the Typical US Consumer Law Attorney. . . . . . . . . 11

      3. Region Summary Profiles. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            14
             Summary Profile of Atlantic Region. . . . . . . . . . . . . . . . . . . . . . . . .                       15
             Summary Profile of the California Region. . . . . . . . . . . . . . . . . . . .                           17
             Summary Profile of the Florida Region.. . . . . . . . . . . . . . . . . . . . . .                         18
             Summary Profile of the Mid West Region.. . . . . . . . . . . . . . . . . . . .                            19
             Summary Profile of the New York Region.. . . . . . . . . . . . . . . . . . . .                            20
             Summary Profile of the North East Region.. . . . . . . . . . . . . . . . . . .                            21
             Summary Profile of the Ohio Region.. . . . . . . . . . . . . . . . . . . . . . . .                        22
             Summary Profile of the Pacific Region. . . . . . . . . . . . . . . . . . . . . . .                        23
             Summary Profile of the South Region. . . . . . . . . . . . . . . . . . . . . . . .                        25
             Summary Profile of the Texas Region. . . . . . . . . . . . . . . . . . . . . . . .                        26
             Summary Profile of the US Territories Region.. . . . . . . . . . . . . . . .                              27
             Summary Profile of the West Region.. . . . . . . . . . . . . . . . . . . . . . . .                        28

      4. Region Average Table for All Firms.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

      5. Region Tables.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   31
             Explanation of Tables. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            31
             Atlantic Region.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       33
             California Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        34
             Florida Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       35
             Mid West Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          36
             New York Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          37
             North East Region .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          38
             Ohio Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      39
             Pacific Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     40
             South Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       41
             Texas Region . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      42
             US Territories Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            43
             West Region. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      44

      6. Selected States Summary Tables. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
             Explanation of Tables. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

                                                                i
Case 19-02556-LT7             Filed 02/14/20              Entered 02/14/20 19:40:25                       Doc 17-4            Pg. 16 of
                                                             62


                Alabama.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       47
                Arizona. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      48
                California.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      49
                Colorado. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       50
                Connecticut.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         51
                District of Columbia.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              52
                Florida. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    53
                Georgia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      54
                Illinois. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   55
                Indiana. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      56
                Kentucky. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       57
                Massachusetts.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           58
                Michigan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       59
                Minnesota. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        60
                Missouri.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      61
                Nebraska. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       62
                Nevada.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      63
                New Jersey. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         64
                New York.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        65
                North Carolina. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           66
                Ohio. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   67
                Oklahoma. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         68
                Oregon.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      69
                Pennsylvania.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          70
                Texas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    71
                Virginia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     72
                Washington.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          73
                West Virginia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          74
                Wisconsin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        75

      7. Metropolitan Area Tables. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  76
             Explanation of Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  76
             Birmingham, Alabama.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      78
             Phoenix, Arizona. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                79
             Los Angeles, California. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   80
             San Francisco, California.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    81
             Sacramento, California. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    82
             Denver, Colorado. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                83
             New Haven-Bridgeport, Connecticut.. . . . . . . . . . . . . . . . . . . . . . . .                                84
             Hartford, Connecticut. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   85
             Jacksonville, Florida. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 86
             Miami, Florida. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              87
             Tampa, Florida. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              88
             Orlando, Florida.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               89
             Atlanta, Georgia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              90

                                                                 ii
Case 19-02556-LT7           Filed 02/14/20            Entered 02/14/20 19:40:25                   Doc 17-4          Pg. 17 of
                                                         62


                Chicago, Illinois. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91
                Indianapolis, Indiana.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 92
                Lexington, Kentucky. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
                Baltimore, Maryland. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
                Boston, Massachusetts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 95
                Detroit, Michigan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96
                Lansing, Michigan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97
                Minneapolis - St Paul, Minnesota. . . . . . . . . . . . . . . . . . . . . . . . . . . 98
                Columbia, Missouri. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 99
                Kansas City, Missouri. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 100
                St Louis, Missouri. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101
                Omaha, Nebraska.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 102
                Las Vegas, Nevada. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 103
                Newark, New Jersey.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 104
                Trenton, New Jersey. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 105
                Albany, New York.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 106
                New York City, New York. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 107
                Rochester, New York. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 108
                Raleigh, North Carolina.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 109
                Cincinnati, Ohio. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 110
                Cleveland - Akron - Canton, Ohio. . . . . . . . . . . . . . . . . . . . . . . . . . . 111
                Columbus, Ohio. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 112
                Oklahoma City, Oklahoma. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 113
                Portland, Oregon. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 114
                Philadelphia, Pennsylvania.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 115
                Pittsburg, Pennsylvania.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 116
                Providence, Rhode Island. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 117
                Dallas – Fort Worth, Texas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 118
                Houston, Texas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 119
                San Antonio, Texas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 120
                Richmond, Virginia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 121
                Norfolk – Virginia Beach, Virginia.. . . . . . . . . . . . . . . . . . . . . . . . . 122
                Milwaukee, Wisconsin . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 123

      8. Survey Techniques.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 124

      9. Cases Employing Use of Survey Report. . . . . . . . . . . . . . . . . . . . . . . . . 125

      10. Cases on Use of Survey Data.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 131

      11. Recommendations for Future Survey Data. . . . . . . . . . . . . . . . . . . . . . 133

      11. Survey Questions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 134

      12. About the Editor.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 139

                                                            iii
Case 19-02556-LT7     Filed 02/14/20     Entered 02/14/20 19:40:25     Doc 17-4     Pg. 18 of
                                            62



                                       1. Introduction

             This report publishes the results of the United States Consumer Law
      Attorney Fee Survey for 2013-2014. Survey results reported here cover every
      region, state, metropolitan area and non-metropolitan area in the United
      States and its Territories.

              Several changes in format and content are introduced with this edition
      of the Survey Report that the reader may notice. One of those is that there is
      no longer a separate section for the hourly rates by years in practice tables.
      Those tables are now included under Section 5, the Region Tables. The title
      of that section was also shortened to indicate that all tables applicable to the
      Region are placed there. This change enables easier analysis of all data on a
      regional approach, rather than having to consult two different sections of the
      Report to obtain data applicable to one region.

              After this introductory section, the results of this survey are reported
      in six sections.

             Section 2 of this Survey Report is the Summary Profile of the Typical
      US Consumer Law Attorney, a collective approach to the entire survey results
      which yields a detailed picture of key aspects of the typical US Consumer Law
      practitioner in the United States and its territories. It is based on the survey
      results as a whole and may serve as a benchmark for regional, state and
      metropolitan comparisons by the reader.

              Section 3 contains the Regional Summary Profiles analyses which
      reports a summary profile of the typical Consumer Law attorney in each of
      the 12 regions in the survey. It provides a collective approach to each region’s
      survey results, which yields a more detailed summary picture of key aspects
      of the typical US Consumer Law practitioner in each survey Region. Although
      more detailed localized data is provided for the first time with this year’s
      Report, the larger viewpoint on the data can only be represented by the
      Regional view’s broader perspective. The Regional Summary Profile also is
      the only portion of the survey data that aligns with the only other similar
      survey known to exist, although it is not specific to Consumer Law.


                                             1
Case 19-02556-LT7     Filed 02/14/20     Entered 02/14/20 19:40:25        Doc 17-4     Pg. 19 of
                                            62


              Section 4 contains the Region Average Table for All Firms. This section
      reports the regional average hourly rates according to small and large firm
      classification and includes both attorney rates and paralegal rates. This table
      gives a broad overview at a glance with easy side by side comparisons of key
      data. It also is the only part of the survey that allows the reader to see the
      relative survey participation from each of the 12 surveyed regions.

              Section 5 includes the Region Tables. These tables combine those
      sections that were previously reported in two sections, the Averages and
      Medians Tables and the Years in Practice Tables. Included in the two separate
      tables in this section of the Report, on a regional basis, is results of key survey
      questions and the average hourly rates according to only the number of years
      an attorney has been practicing law. It was deemed appropriate to combine
      the two types of tables so that all data for any one Region would be in one
      place in this Report, for the reader’s easy analysis and use.

             Section 6 contains data for 29 selected states and the District of
      Columbia. These selections were made based chiefly on the basis of their
      larger population count. Together these 30 high-population areas represent
      81.2% of the total US population according to the US Census Bureau’s 2015
      estimates. The concentrated location of this significant portion of the US
      population makes a closer analysis of the data in these states particularly
      worthwhile since these are where the greatest quantity of consumers,
      consumer transactions, and Consumer Law attorneys can be expected to be
      found. This section contains, for each state and the District, similar Averages
      and Medians Tables as included in Section 5, but adds seven new attorney
      hourly points of data. Both the median metropolitan and the non-
      metropolitan attorney hourly rate are included along with the median
      attorney hourly rate in each of the five areas of the state. This allows for rate
      data to be localized far more than ever before.

             Section 7 contains the metropolitan area tables for 46 metropolitan
      areas in the United States. Once again, these selections were made based
      chiefly on the basis of their larger population count. Together these
      metropolitan areas total an estimated 176,261,427 which is about 55% of the
      entire US population. This section contains, for each metropolitan area,
      similar averages and medians tables as were included in Section 5 and adds
      the years in practice tables to the metropolitan area analysis. This approach

                                              2
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25       Doc 17-4     Pg. 20 of
                                           62


      allows for far more localized data reported than ever before in our Survey.

            Attorneys in every state and the US Territories took part in the
      national survey and the results are the most comprehensive since our
      continuous research work began in 1999.

             Consumer Law is recognized as a specialized area of law1 dealing with
      issues arising from transactions involving one or more persons acting as
      individuals or as a family. Consumer Law, as an area of practice, typically
      includes bankruptcy, credit discrimination, consumer banking, warranty law,
      unfair and deceptive acts and practices, and more narrow topics of consumer
      law such as consumer protection rights enabled by specific statutes such as
      the Fair Credit Reporting Act, the Uniform Consumer Sales Practices Act,
      state and federal lemon laws, and many others.

             Prior studies have shown that the factors most influencing an hourly
      rate are an attorney’s years in practice, location of practice, and size of firm.
      These factors are variously surveyed and reported in this publication. More
      detailed location of practice data, and related customized data in relation to
      locale, is published in the separately available localized Reports and is
      available upon request.

             In compiling this report, a valuable contribution was made by
      members of the National Association of Consumer Advocates and Consumer
      Law attorneys across the United States and its territories who were invited to
      participate during 2013 and 2014.

             As previously, an on-line survey service was utilized to gather and
      tabulate the results with safeguards in place to limit data input to one
      participant per survey.

             Similar studies were undertaken annually since 1999. The objective of
      these studies was to determine the demographics of Consumer Law private
      practitioners, including attorney hourly billing rate, firm size, years in

             1
              As said by the Ohio 9th District Court of Appeals, “[c]onsumer law is
      a specialty area that is not common among many legal practitioners.” Crow
      v. Fred Martin Motor Co., 2003-Ohio-1293 (Summit App. No. 21128).

                                             3
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25      Doc 17-4     Pg. 21 of
                                           62


      practice, concentration of practice, primary and secondary practice area
      prevalence, paralegal billing rates and other data.

             The collected information has been condensed into this national
      reference to provide benchmarks to assist Consumer Law attorneys as they
      manage their practice and Courts as they seek to determine applicable
      reasonable hourly rates in cases before them.

            Because of the ever increasing involvement of paralegals in the non-
      administrative daily aspects of a legal practice in most states, data is also
      presented on paralegal hourly rates.

             The data is reported in various tables below, allowing the reader to
      consider the data from several viewpoints of selected factors or criteria. In
      addition, more detailed regional data with explanatory charts is available on
      request for any state, the geographical area of any state and the metropolitan
      area of any state.



                                        Error Rate

             Before this publication, a hand selected review was conducted of
      selected data received during this survey and compared with the data
      reported in the previous survey. The results indicate an error rate of less than
      one percent in the present survey Report, a number substantially lower than
      the error rate of most similar types of surveys.



                                       Methodology

             Survey results are based on the results of an on-line survey fielded
      during 2013 and 2014 and consisting of eleven key data questions. The survey
      was administered via email, ordinary mail, facsimile and telephonic
      invitations to a web-based questionnaire.

             The entire active membership of the National Association of Consumer
      Advocates (except for persons employed in public employment or education)
      along with other known Consumer Law practitioners from around the United

                                             4
Case 19-02556-LT7    Filed 02/14/20    Entered 02/14/20 19:40:25      Doc 17-4    Pg. 22 of
                                          62


      States and its territories was surveyed.

              Invitations to participate were also randomly sent to attorneys
      disclosed through internet search engine results conducted on a national level
      as well as randomly selected physical telephone book specialty listings where
      available. Invitations to participate were also randomly sent to attorneys
      identified through court filings in various jurisdictions and bar association
      directories where available.

            To help practitioners understand and interpret the data below, a brief
      explanation of the data may help.



                                Section 508 Compliance

             The United States Consumer Law Attorney Fee Survey is the only
      survey program of its type that is Section 508 Certified. This means that the
      survey program on which this survey runs meets all current US Federal
      Section 508 certification guidelines.

              Section 508 is a Federal law that outlines the requirements to make
      online information and services accessible to users with disabilities. The
      government web site that outlines the requirements and helpful links
      regarding section 508 is located on the internet at this page:
      http://www.section508.gov/. All Federal agencies are required to use 508
      certified software and technologies when available.

             The Voluntary Product Accessibility Template was used in the design
      of the survey. VPAT’s purpose is to assist Federal contracting officials and
      other buyers in making preliminary assessments regarding the availability of
      commercial "Electronic and Information Technology" products and services
      with features that support accessibility. The VPAT was developed by the
      Information Technology Industry Council (ITI) in partnership with the U.S.
      General Services Administration (GSA).

            Use of the VPAT means that this survey is built on programming that
      includes a text element for every non-text element of the survey web page,
      web pages are designed so that all information displayed with color is also

                                            5
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25      Doc 17-4     Pg. 23 of
                                           62


      available without color, all parts of the survey are readable without having to
      open another window, and other techniques to enable disabled persons to
      fully participate in every aspect of the Fee Survey.

              It is important for the Fee Survey to be able to reach the broadest
      range of potential respondents possible to provide the reader with the most
      accurate results. By including survey feedback from the disabled
      demographic, the Fee Survey ensures a more representative population is
      able to participate so that all demographics may be included in the Fee Survey
      results.



                  The Average and the Median: What it Means to You

              To help practitioners understand and interpret the data in this report,
      a brief explanation of common data terminology in this report may be useful.

            The tables in this Report use some terms whose meaning , while
      understood by statisticians, may not be clear to attorneys and Judges.

            The “average” (sometimes called the arithmetic average) is calculated
      by adding the values of all responses, then dividing by the number of
      responses.

              For example, five responses are reported, 3, 4, 6, 8 and 12. The average
      is calculated by adding their values (3 + 4 + 6 + 8 + 12 = 33), then dividing by
      the number of responses (5). Thus, the average is 33 / 5 = 6.6.

             The “median” has a different meaning. It is the middle value of a
      series of values, which is initially rank-ordered from low to high. By
      definition, half the numbers are greater and half are less than the median.
      Both mean and median values are used in this survey report as a pointer for
      the central area of survey results without regard to the average.

            Statisticians variously agree that using the median as a statistic
      reduces the effect of extreme outer numbers (extremely high or low values,
      such as 12 in the above example). Using an average takes all numbers into
      accounting.

                                             6
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25      Doc 17-4     Pg. 24 of
                                           62


             As an example of how using a median affects the above numbers, the
      same five responses are reported, 3, 4, 6, 8 and 12. The median is the middle
      number of the order of distribution, 6. Note, however, that the average of this
      same distribution of numbers is 6.6.

             The median literally is the value in the middle. It represents the mid
      way point in a sequence of numbers. It is determined by lining up the values
      in the set of data (for example, in this fee survey that would be all of the
      individual fee rate responses logged in the survey) from the smallest on up to
      the largest. The one in the dead-center is the median number.

              The median is not the average of the numbers (you don’t add anything)
      in the list, but merely determine the center of the list. Some statisticians say
      that using the mean (instead of the average) gives less weight to the
      individual numbers that are on the outer limits of the survey responses and
      is more likely to direct the survey to the real center of the responses.

              The median result of a set of numbers may be higher or lower than the
      average of that same set of numbers. Because the median number is
      commonly not the same as the average number, being either slightly above
      or below it, we are including both the average and the median results in many
      of the results in the survey.



                                Geographic Areas Defined

             The data has been compiled in twelve geographic regions, including
      several states identified as their own region. This approach is based on three
      factors: the long-established Altman-Weil2 regional tables, the quantity of
      Consumer Law attorneys that were readily identified as practicing in each
      state, and the geographic proximity of any one state to a nearby overall


      2

      Altman Weil, Inc. provides management consulting services exclusively to
      legal organizations. Its clients include law firms, law departments,
      governmental legal offices and legal vendors of all sizes and types throughout
      North America, the U.K. and abroad. The Altman Weil website address is
      http://www.altmanweil.com/ .

                                             7
Case 19-02556-LT7       Filed 02/14/20   Entered 02/14/20 19:40:25      Doc 17-4     Pg. 25 of
                                            62


      region.

             The twelve regions for this survey are:

      Atlantic:              DC, DE, NC, NJ, PA, VA, WV
      California
      Florida
      Mid West:              IA, IL, IN, KS, MI, MN, MO, ND, NE, SD, WI
      New York
      North East:            CT, MA, MD, ME, NH, RI, VT
      Ohio
      Pacific:              AK, HI, OR, WA
      South:                AL, AR, GA, KY, LA, MS, OK, SC, TN
      Texas
      US Territories:        Puerto Rico, Guam, American Samoa, US Virgin Islands
      West:                  AZ, CO, ID, MT, NM, NV, UT, WY

             Since this survey work first began in 1999, the states of California,
      Florida, New York, and Ohio have consistently had a larger overall quantity
      of Consumer Law practitioners than other states. For that reason, these four
      states are treated in the national survey report as being their own region.

             The national survey report takes a national view of the survey data and
      also provides data for the most populous US states and metropolitan areas,
      providing a more detailed, specific and slightly different analysis of the survey
      data for the reader’s review and further analysis.

             In response to requests for even more detailed data, this year’s survey
      added new questions which obtain from each survey participant the specific
      area of the state and a metropolitan versus non-metropolitan designation
      where each participant regularly practices law. The responsive data enables
      an even more localized set of data to be generated for geographic areas within
      each of area.



                                 Interpreting the Findings

             An hourly rate may commonly be impacted by several factors,

                                             8
Case 19-02556-LT7     Filed 02/14/20   Entered 02/14/20 19:40:25      Doc 17-4     Pg. 26 of
                                          62


      including years of practice, firm size, practice location, degree of practice
      concentration, reputation, advertising, personal client relationships, and
      other factors. As a result, the information presented here may or may not be
      indicative of a particular attorney’s reasonable hourly rate without further,
      more detailed analysis of the available data and other factors.

             Caution is urged in the reader’s review and use of the data provided by
      this report since no single attorney can truly be viewed as “typical” or
      “average” and the individual factors should be considered in arriving at any
      individual attorney’s appropriate current hourly rate.

             A Summary Profile of the Typical US Consumer Law Attorney is
      presented at the outset of this survey report in order to provide a summary
      profile of the average US Consumer Law attorney and their practice. It may
      be viewed as the average of all survey responses nationwide.

             The National Average Table for All Firms by Region provides an at a
      glance view of the averages for respondents by the 12 survey regions.
      Presented in table format, it allows for quick and easy comparison of key data
      across several regions but is intended to only provide a summary statement
      of the key data and should be considered in tandem with the other data
      reported herein.

              The Average Hourly Rates by Years in Practice Tables by Region
      presents an analysis of the impact that years in practice in Consumer Law has
      on the average attorney hourly rate. Each region has its own table of survey
      results with years in practice being divided in 9 time frames with less than
      one year and more than 31 years bracketing the outer limits at each end. One
      might think that longevity of practice would dictate an increasingly higher
      hourly rate and these tables report survey results that tests that assumption
      and, in some cases, variations are observed. Current economic trends outside
      of this survey test that assumption even further but are not considered in this
      survey.

             The Median and Average Summaries Tables by Region are presented
      to give an overview of the practice of Consumer Law lawyers in each region.
      Note the use of both average and median results in this section, with the
      median used to reduce the effect of extremely high or low values in some

                                            9
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25     Doc 17-4    Pg. 27 of
                                         62


      data. These tables also show the difference in survey results when comparing
      the average hourly rates and the median hourly rates, a factor considered by
      some statisticians to arrive at what they consider to be more neutral or
      accurate survey results.

             Where necessary, insufficient data is represented by a dash mark
      instead of a numerical entry in the column.




                                          10
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25       Doc 17-4     Pg. 28 of
                                           62


            2. Summary Profile of the Typical US Consumer Law Attorney

              This section summarizes key statistics derived from the survey when
      viewed from a national approach. Emphasis here is on the average Consumer
      Law attorney in the United States without regard for any specific survey
      factor.

              The typical Consumer Law attorney is in a small office of 4 or fewer
      practitioners. For the first time since the survey began over a decade ago, one
      state in the survey reported a majority of Consumer Law attorneys in the state
      were employed in larger firms, Illinois at 52%. At the same time, the Mid
      West region (which includes Illinois) was still dominated overall by small
      firm lawyers. The US Territories region was the only region that reported
      100% employed 4 or fewer attorneys. At the other end of the spectrum is New
      York which reported that 46.2% were members of large firms employing 4 or
      more attorneys.

             63.2% of all Consumer Law attorneys report that they practice law in
      a metropolitan area of 200,000 persons or more. Only 12.2% reported their
      practice to be in a non-metropolitan, rural area. 24.4% reported their regular
      practice to involve both types of population densities.

              The typical Consumer Law attorney has been practicing law for 18.7
      years, a slight increase over the number reported in the last survey, 17.3 years.

              16.3% of all Consumer Law attorneys have been in practice 5 years or
      less, a slight increase from 15.4% in the last survey report, indicating the
      continuing slow growth of practitioners in this area of law. 58.2% have been
      in practice 20 years or less. Just 8.6% of all attorneys practicing any amount
      of Consumer Law have been in practice more than 35 years. Only 1.7% have
      been in practice 45 or more years.

            More-experienced attorneys (those with 31 or more years of practice)
      make up 19.4% of survey respondents.

            The region with the largest percentage of most-senior attorneys, those
      with 45 or more years of practice, is New York. The smallest percentage of
      most-senior attorneys were found in the Pacific, South and Texas regions.

                                             11
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25      Doc 17-4     Pg. 29 of
                                           62


             62.8% of all respondents reported that their practice consists of 90-
      100% Consumer Law issues, a dramatic increase over the 49.2% reported in
      the last survey, but still well below the figure reported four years ago when
      82.7% was the level reporting their practice to fall in the 90-100% range for
      Consumer Law issues.

             The average Consumer Law practice is still supplemented in largest
      part by Bankruptcy work (an average of 14.5% in this report), as it has been
      for several years.

             Following the recession of 2008-2009, hourly rates for Consumer Law
      practitioners went into a “holding pattern” but that is clearly over in many
      areas of the US, as observed in the post-recession data compiled in this
      Report.

             The average Consumer Law attorney employs 1 paralegal (1.6 to be
      precise) whose hourly billable rate nationally averages $116, a substantial
      increase above the last survey report of $96. The paralegal hourly rate has
      been flat in the preceding four years, hovering between $93 and $96. The
      median hourly rate for a paralegal is $125.

             The average hourly rate for the typical Consumer Law attorney
      (regardless of all other factors) is $361, a substantial increase from the last
      survey report of $304. Like the paralegal hourly rate, the attorney hourly rate
      nationally has also been flat in the preceding four years, ranging from $304
      to $307.

             The median Attorney hourly rate is $350 nationally, another
      substantial increase in light of the last survey report at $300. Like the hourly
      rates, the median hourly rate in the last four years was essentially flat,
      ranging from $293 to $308.

             The median 25% Attorney hourly rate (the point at which 25% of all
      survey participants reported an hourly rate lower than this number) is $275,
      an increase from the last survey number reported at $241. The median 75%
      Attorney hourly rate is $425, an increase from the last survey report which
      was $355 at the 75% median point. The median 95% Attorney hourly rate is
      $650, a dramatic increase from the last survey, which was $480, and only

                                            12
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25       Doc 17-4     Pg. 30 of
                                           62


      $443 in the survey before that.

              The average attorney raised their hourly rate 19.5 months ago. 79.8%
      of all Consumer Law attorneys raised their hourly rates during the last 24
      months and judging from the increases noted above, the change was a
      substantial increase after four years of essentially no change at all.

            From a more historical perspective, several observations can be made
      when the survey data is viewed over the last decade.

            Throughout the last fifteen years, small law firms have consistently
      dominated the area of Consumer Law, although more recently on a slightly
      decreasing scale.

              The average number of years in practice for Consumer Law attorneys
      in the last decade have gone upward, from 16 to 18.7 presently, indicating that
      Consumer Law remains of interest to those who practice in this area of law,
      but also indicating that younger attorneys are less likely to focus on
      Consumer Law for their future.

              The number of paralegals employed by the average Consumer Law
      firm is tied to the economy, regardless of the cost-effectiveness of the support
      paralegals provide to their firm. For instance, during the recession in 2009,
      the employment of paralegals dropped while post-recession it has exceeded
      its 2007 level.

             Especially notable in this survey is the increase in attorney hourly rates
      in the last 4 years. During the recession, it was typical for hourly rates to
      remain flat or even drop a few percentage points. However, post-recession,
      hourly rates have risen an average of 120% at all levels (i.e., the average, the
      median, the median 25%, the median 75%, and the median 95%). And the
      highest increase occurred at the highest hourly rate level, those attorneys
      occupying the 95% median hourly rate level.




                                             13
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25     Doc 17-4    Pg. 31 of
                                         62


                             3. Region Summary Profiles

             The reports which follow are highlights of the separately published
      data in the Region Reports, which contain further explanatory data, analyses
      and information particular to each regional area.

            Each analysis below contains a summary profile of the typical
      Consumer Law attorney practice in each region with some comparisons with
      prior survey data where possible along with statistical and relevant
      observations.




                                          14
Case 19-02556-LT7     Filed 02/14/20   Entered 02/14/20 19:40:25      Doc 17-4     Pg. 32 of
                                          62


                       Summary Profile of the California Region

             This section summarizes key statistics derived from the survey when
      viewed from the California regional approach. Emphasis here is on the
      average Consumer Law attorney in the California without regard for any
      specific survey factor.

             The typical California Consumer Law attorney is in a small office of 4
      or fewer practitioners (70.8%, down from last year’s 75.7%) and has been
      practicing law for 14 years (only slightly higher than the 13 years in the last
      Report). Although 77.4% of survey participants reported that 90% or more of
      their practice was devoted to Consumer Law, 84.7% reported that Consumer
      Law represented the largest area of their practice time with the practice
      supplemented in largest part by Bankruptcy work, continuing a national
      trend that is now nearly 5 years old.

            The average California Consumer Law firm employs 1 paralegal whose
      median billable hourly rate is $125 (down from the $137 in the last Report).
      However, 35% of all California paralegals have a billable hourly rate between
      $140 and $225. The upward shift in billable paralegal rates, which was first
      observed in the last Report, continues with 10.9% of California paralegals
      now billing above $174. In this region, 28.5% of Consumer Law firms report
      they employ no paralegal support at all.

             85.9% of all California Consumer Law attorneys (regardless of all other
      factors) have a billable hourly rate above $325 and the average rate was $439,
      a decrease from the last Report.

             The median California Attorney hourly rate is $425, up from the last
      Report’s $412. The median 25% California Attorney hourly rate (the point at
      which 25% of all California survey participants reported an hourly rate lower
      than this number) is $300. The median 75% California Attorney hourly rate
      is $500. 36.4% of California survey participants reported an hourly rate
      higher than $475 and 12.41% reported an hourly rate higher than $650.

            18.98% of California survey participants reported an hourly rate higher
      than $500.


                                            17
                                          4. Region Average Table for All Firms

          This Table does not take into consideration the factors of the degree of concentration or years of practice,
     among other things, all of which will have a large impact on any particular person’s hourly rate.

  Region:       % of Total    Small Firm     Large Firm     Small Firm       Large Firm      Small Firm       Large Firm
                                                                                                                                         Case 19-02556-LT7




                 Survey         % of            % of         Average          Average         Average          Average
                Responses      Region          Region        Attorney         Attorney        Paralegal        Paralegal
                From This       (<5)            (>5)        Rate In this     Rate In this    Rate In this     Rate In this
                 Region:                                      Region           Region          Region           Region
  Atlantic
(DC DE NC
                                                                                                                                         Filed 02/14/20




                   15.91          70.1          29.9             341              396             107             128
 NJ PA VA
   WV)
                                                                                                                                62




 California       20.75           70.8          29.2             446              423             132             137
  Florida          4.85           59.4          40.6             389              373             114             123
  Mid West
(IA IL IN KS
 MI MN MO          21.52          60.0          40.0             375              398             117             140
 ND NE SD
     WI)
                                                                                                                             Entered 02/14/20 19:40:25




 New York          3.94           53.8          46.2             434              494             93              137
                                                                                                                                         Doc 17-4




                                                            29
                                                                                                                                         Pg. 33 of
  Region:     % of Total   Small Firm   Large Firm   Small Firm     Large Firm     Small Firm     Large Firm
               Survey        % of          % of       Average        Average        Average        Average
              Responses     Region        Region      Attorney       Attorney       Paralegal      Paralegal
              From This      (<5)          (>5)      Rate In this   Rate In this   Rate In this   Rate In this
               Region:                                 Region         Region         Region         Region
 North East
                                                                                                                             Case 19-02556-LT7




(CT MA MD
                4.82          72.7         27.3           345           546            96             142
 ME NH RI
    VT)
   Ohio         3.64          75.0        25.0            317           313            71             115
  Pacific
                                                                                                                             Filed 02/14/20




(AK HI OR       2.88         88.9          11.1           253          488             115            163
   WA)
  South
                                                                                                                    62




(AL AR GA
                7.84         78.0         22.0            290           393            88             115
KY LA MS
OK SC TN)
  Texas         7.88         80.8          19.2           309           410            95             141
   US
                 .45          100           0             550            -              -              -
Territories
                                                                                                                 Entered 02/14/20 19:40:25




  West
(AZ CO ID
                5.43          69.7        30.3            328           370            99             129
MT NM NV
 UT WY)
                                                                                                                             Doc 17-4




                                                     30
                                                                                                                             Pg. 34 of
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25     Doc 17-4        Pg. 35 of
                                         62


                                   5. Region Tables

                                 Explanation of Tables


       Firm Size                  The average number of attorneys in the firm.
       Median Years in            The median number of years that all
       Practice                   attorneys in this region have been in practice.
       Concentration of           The percentage of practice time expended in
       Practice in Consumer       Consumer Law (not Bankruptcy) matters.
       Law
       Primary Practice Area      The area comprising the largest percentage of
                                  the practice work.
       Secondary Practice Area    The largest practice area outside of Consumer
                                  Law. Where no one area dominates a dash is
                                  entered in the table.
       Median Number of           The median number resulting from all survey
       Paralegals in Firm         responses.
       Last Time Rate Change      The median number, expressed in months.
       Occurred (months)
       Median Paralegal Rate      Expressed in dollars, ranges are avoided
       for All Paralegals         where possible in preference to a specific
                                  result.
       Average Attorney Rate      Expressed in dollars, ranges are avoided
       for All Attorneys          where possible in preference to a specific
                                  result. Note that this is not the median.”
       25% Median Attorney        25% of all survey responses are below this
       Rate for All Attorneys     number, expressed in dollars.
       Median Attorney Rate       Half of all survey responses are above this
       for All Attorneys          number and half below, expressed in dollars.
       75% Median Attorney        75% of all survey responses are below this
       Rate for All Attorneys     number, expressed in dollars.
       95% Median Attorney        5% of all survey responses are above this
       Rate for All Attorneys     number, expressed in dollars.

                                          31
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25       Doc 17-4     Pg. 36 of
                                           62


             Following each Region Summaries Table is a table of attorney hourly
      rates by years in practice for that Region. Combined, these tables are
      intended to provide the reader with a quick and easy snapshot of the data as
      viewed in the Region approach to the data.

             The second chart also provides a view of the average hourly rates for
      an attorney as measured simply by years in practice in that Region, but the
      upper chart should still also be considered in making such a determination.

             Of course, the years in practice of an attorney is often deemed related
      to the experience level of an attorney and is also one of the traditional ways
      of determining the reasonableness of a particular attorney’s hourly rate.

             The years in practice alone may not be a sufficient basis, by itself, to
      consider a particular hourly rate to be reasonable in a particular case. Other
      factors also relate to the determination of a reasonable hourly rate in a
      particular case.

              In this section of the Report, the only data included is from attorneys
      who indicated they practiced in this Region. All other data was excluded. It
      should be noted that case law indicates that the hourly rate for the
      jurisdiction at hand often applies to an attorney’s hourly rate when practicing
      in that jurisdiction, rather than the hourly rate for their office location. Thus
      an attorney whose home office is in one state but who seeks recovery of fees
      in a different state may find themselves recovering only the rate that is
      applicable in the state where the case is pending.




                                             32
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25    Doc 17-4   Pg. 37 of
                                         62


      California Region


       Firm Size                                                  2.6
       Median Years in Practice                                   14.0
       Concentration of Practice in Consumer Law                  88.0
       Primary Practice Area                               Consumer Law
       Secondary Practice Area                           Bankruptcy, Other
       Median Number of Paralegals in Firm                        1.0
       Last Time Rate Change Occurred (months)                    16.8
       Median Paralegal Rate for All Paralegals                   125
       Average Attorney Rate for All Attorneys                    439
       25% Median Attorney Rate for All Attorneys                 300
       Median Attorney Rate for All Attorneys                     425
       75% Median Attorney Rate for All Attorneys                 500
       95% Median Attorney Rate for All Attorneys                 700


        Years Practicing Consumer           Average Attorney Hourly Rate
                   Law
                       <1                                 216
                      1-3                                 253
                      3-5                                 312
                      6-10                                394
                      11-15                               433
                     16-20                                468
                     21-25                                565
                     26-30                                511
                      >31                                 545




                                         34
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25      Doc 17-4      Pg. 38 of
                                         62


                          6. Selected States Summary Tables

                                 Explanation of Tables


       Firm Size                  The average number of attorneys in the firm.
       Median Years in            The median number of years that all
       Practice                   attorneys in this state have been in practice.
       Concentration of           The percentage of practice time expended in
       Practice in Consumer       Consumer Law (not Bankruptcy) matters.
       Law
       Primary Practice Area      The area comprising the largest percentage of
                                  the practice work.
       Secondary Practice Area    The largest practice area outside of Consumer
                                  Law.
       Median Number of           The median number resulting from all survey
       Paralegals in Firm         responses in this state
       Last Time Rate Change      The median number, expressed in months.
       Occurred (months)
       Median Paralegal Rate      Expressed in dollars, ranges are avoided
       for All Paralegals         where possible in preference to a specific
                                  result.
       Average Attorney Rate      Expressed in dollars, ranges are avoided
       for All Attorneys          where possible in preference to a specific
                                  result. Note that this is not the median.
       25% Median Attorney        25% of all survey responses are below this
       Rate for All Attorneys     number, expressed in dollars.
       Median Attorney Rate       Half of all survey responses are above this
       for All Attorneys          number and half below, expressed in dollars.
       75% Median Attorney        75% of all survey responses are below this
       Rate for All Attorneys     number, expressed in dollars.
       95% Median Attorney        5% of all survey responses are above this
       Rate for All Attorneys     number, expressed in dollars.


                                          45
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25      Doc 17-4        Pg. 39 of
                                         62



       Median Metropolitan        Half of all survey responses in metropolitan
       Attorney Rate              areas of the state are above this number and
                                  half are below
       Median Non-                Half of all survey responses in non-
       Metropolitan Attorney      metropolitan areas of the state are above this
       Rate                       number and half are below
       Median Attorney Rate       Half of all survey responses in this area of the
       in Northern Area of        state are above this number and half are
       State                      below
       Median Attorney Rate       Half of all survey responses in this area of the
       in Southern Area of        state are above this number and half are
       State                      below
       Median Attorney Rate       Half of all survey responses in this area of the
       in Eastern Area of State   state are above this number and half are
                                  below
       Median Attorney Rate       Half of all survey responses in this area of the
       in Western Area of State   state are above this number and half are
                                  below
       Median Attorney Rate       Half of all survey responses in this area of the
       in Central Area of State   state are above this number and half are
                                  below




                                          46
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25    Doc 17-4   Pg. 40 of
                                         62


      California


       Firm Size                                                  2.6
       Median Years in Practice                                   14.0
       Concentration of Practice in Consumer Law                  88.0
       Primary Practice Area                               Consumer Law
       Secondary Practice Area                              Bankruptcy
       Median Number of Paralegals in Firm                        1.0
       Last Time Rate Change Occurred (months)                    16.8
       Median Paralegal Rate for All Paralegals                   125
       Average Attorney Rate for All Attorneys                    439
       25% Median Attorney Rate for All Attorneys                 300
       Median Attorney Rate for All Attorneys                     425
       75% Median Attorney Rate for All Attorneys                 500
       95% Median Attorney Rate for All Attorneys                 700
       Median Metropolitan Attorney Rate                          425
       Median Non-Metropolitan Attorney Rate                      450
       Median Attorney Rate in Northern Area of                   475
       State
       Median Attorney Rate in Southern Area of                   400
       State
       Median Attorney Rate in Eastern Area of State              400
       Median Attorney Rate in Western Area of State              425
       Median Attorney Rate in Central Area of State              425




                                         49
Case 19-02556-LT7    Filed 02/14/20     Entered 02/14/20 19:40:25       Doc 17-4      Pg. 41 of
                                           62


                                7. Metropolitan Area Tables

                                   Explanation of Table


       Firm Size                    The typical firm size in this city area.
       Median Years in              The median number of years that all
       Practice                     attorneys in this city area have been in
                                    practice.
       Concentration of             The largest percentage group, expressed as a
       Practice in Consumer         percentage in the midpoint of all percentile
       Law                          ranges (90-100% is represented as 95% in the
                                    table).
       Primary Practice Area        The area of law comprising the largest
                                    percentage of the practice work.
       Secondary Practice Area      The largest practice area outside of the
                                    primary practice area; more than one may be
                                    listed.
       Median Number of             The median number resulting from all survey
       Paralegals in Firm           responses.
       Last Time Rate Change        The median number, expressed in months.
       Occurred (months)
       Median Paralegal Rate        Expressed in dollars.
       for All Paralegals
       Average Attorney Rate        Expressed in dollars. Note that this is not the
       for All Attorneys            “median.”
       25% Median Attorney          25% of all survey responses are below this
       Rate for All Attorneys       number, expressed in dollars.
       Median Attorney Rate         Half of all survey responses are above this
       for All Attorneys            number and half below, expressed in dollars.
       75% Median Attorney          75% of all survey responses are below this
       Rate for All Attorneys       number, expressed in dollars.
       95% Median Attorney          5% of all survey responses are above this
       Rate for All Attorneys       number, expressed in dollars.

                                             76
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25      Doc 17-4     Pg. 42 of
                                           62


            Metropolitan areas listed in this section appear alphabetically by state
      and not merely by the name of the city since the name may appear in more
      than one state. Thus, metropolitan areas in Alabama lead the list and
      metropolitan areas in Wisconsin are at the end of the list.

             Following each Metropolitan Area Summaries Table is a table of
      attorney hourly rates by years in practice for that Metropolitan Area.
      Combined, these tables are intended to provide the reader with a quick and
      easy snapshot of the data as viewed in the narrow metropolitan approach to
      the data. The second chart also may provide a view of the average hourly rates
      for an attorney as measured simply by years in practice, but the upper chart
      should also be considered in making such a determination.

             Of course, the years in practice of an attorney is often deemed related
      to the experience level of an attorney and is also one of the traditional ways
      of determining the reasonableness of a particular attorney’s hourly rate.

             The years in practice alone may not be a sufficient basis, by itself, to
      consider a particular hourly rate to be reasonable in a particular case. Other
      factors also relate to the determination of a reasonable hourly rate in a
      particular case.

              In this section of the Report, the only data included is from attorneys
      who indicated they practiced in their metropolitan area. All non-metropolitan
      area data was excluded. A non-metropolitan data report by years in practice
      can be made available upon request. However, case law indicates that the
      hourly rate for the jurisdiction at hand often applies to an attorney’s hourly
      rate when practicing in that jurisdiction, rather than the hourly rate for their
      office location.




                                            77
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25    Doc 17-4     Pg. 43 of
                                         62


      Los Angeles, California


       Firm Size                                                    3.8
       Median Years in Practice                                    10.5
       Concentration of Practice in Consumer Law                   91.5
       Primary Practice Area                                  Consumer Law
       Secondary Practice Area                               General Practice
       Last Time Rate Change Occurred (months)                     13.6
       Median Number of Paralegals in Firm                          2.8
       Average Paralegal Rate for All Paralegals                    111
       Median Paralegal Rate for All Paralegals                     125
       Average Attorney Rate for All Attorneys                     435
       25% Median Attorney Rate for All Attorneys                  320
       Median Attorney Rate for All Attorneys                      450
       75% Median Attorney Rate for All Attorneys                  525
       95% Median Attorney Rate for All Attorneys                  710


        Years Practicing Consumer Law            Average Attorney Hourly Rate
                       <1                                    250
                       1-3                                   257
                       3-5                                   306
                      6-10                                   370
                      11-15                                  588
                     16-20                                   483
                     21-25                                   725
                     26-30                                   500
                      >31                                    560



                                          80
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25    Doc 17-4     Pg. 44 of
                                         62


      San Francisco, California


       Firm Size                                                    4.0
       Median Years in Practice                                    10.5
       Concentration of Practice in Consumer Law                   91.6
       Primary Practice Area                                  Consumer Law
       Secondary Practice Area                               General Practice
       Last Time Rate Change Occurred (months)                     13.9
       Median Number of Paralegals in Firm                          3.2
       Average Paralegal Rate for All Paralegals                    131
       Median Paralegal Rate for All Paralegals                    138
       Average Attorney Rate for All Attorneys                     438
       25% Median Attorney Rate for All Attorneys                  320
       Median Attorney Rate for All Attorneys                      425
       75% Median Attorney Rate for All Attorneys                  525
       95% Median Attorney Rate for All Attorneys                  720


        Years Practicing Consumer Law            Average Attorney Hourly Rate
                       <1                                    250
                       1-3                                   242
                       3-5                                   338
                      6-10                                   350
                      11-15                                  588
                     16-20                                   500
                     21-25                                   725
                     26-30                                   500
                       31                                    558



                                          81
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25    Doc 17-4     Pg. 45 of
                                         62


      Sacramento, California


       Firm Size                                                    3.5
       Median Years in Practice                                    13.0
       Concentration of Practice in Consumer Law                   91.6
       Primary Practice Area                                  Consumer Law
       Secondary Practice Area                                  Bankruptcy
       Last Time Rate Change Occurred (months)                     13.1
       Median Number of Paralegals in Firm                          2.3
       Average Paralegal Rate for All Paralegals                    113
       Median Paralegal Rate for All Paralegals                     125
       Average Attorney Rate for All Attorneys                     428
       25% Median Attorney Rate for All Attorneys                  300
       Median Attorney Rate for All Attorneys                      425
       75% Median Attorney Rate for All Attorneys                  510
       95% Median Attorney Rate for All Attorneys                  700


        Years Practicing Consumer Law            Average Attorney Hourly Rate
                       <1                                    219
                       1-3                                   289
                       3-5                                   321
                      6-10                                   342
                      11-15                                  480
                     16-20                                   485
                     21-25                                   600
                     26-30                                   417
                      >31                                    614



                                          82
Case 19-02556-LT7     Filed 02/14/20   Entered 02/14/20 19:40:25      Doc 17-4     Pg. 46 of
                                          62


                                  8. Survey Techniques

             Surveys are widely considered to be important tools in any evaluation
      process. There are fundamentally two types of surveys: open ended
      questioning and closed ended questioning.

              Open ended questions allow the responder to respond in any manner
      at all with no definite answer. Close ended questions provide a limited
      number of possible answers from which a response can be chosen by the
      responder. Because open ended questions allow for an unlimited response,
      they can lead to a subjective analysis and the results are almost always more
      difficult to interpret and quantify for analysis.

             Close ended questions, however, lend their responses to easy statistical
      analysis.

             There are five types of close ended questions.

             A Likert-scale question allows for responses on a scale and allows a
      responder to state their feelings about an issue, such as strongly agree to
      strongly disagree. Multiple choice questions allow the responder to select
      from a finite number of responses. Ordinal questions ask the responder to
      rate things in relation to each other, such as selecting the most important to
      the least important responses about an issue. Categorical questions first place
      the responder in a category and then poses questions based on those
      categories, such as preceding questions with the initial inquiry of whether the
      responder is male or female. Numerical questions are used when the answer
      must be a real number.

             Different types of questions are used in survey work so that different
      types of results analyses may be conducted, but the most common survey
      techniques are the numerical and the multiple choice question because of the
      ease with which conclusions may be derived from the raw data.

              This survey used numerical questions and one multiple choice
      question. This allows for precise responses that can readily be cataloged and
      statistically interpreted.


                                           124
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25       Doc 17-4     Pg. 47 of
                                           62


                        9. Cases Employing Use of Survey Report

             Courts frequently consider and use survey data in decision making
      involving fee disputes, finding it an economical and impartial means of
      determining contested fee issues.

              Some of the cases using the US Consumer Law Attorney Fee Survey
      Report when deciding attorney fee disputes in Consumer Law cases, include
      the following.

              Crafton v. Law Firm of Jonathan B. Levine, 2014 U.S. Dist. LEXIS
      29690 (E.D. Wis. Mar. 7, 2014) (“Several courts in this District have
      recognized the Fee Survey as a reliable resource in determining the
      reasonableness of an attorney's hourly rate, particularly in conjunction with
      consideration of counsel's experience. See Moreland v. Dorsey Thornton &
      Assocs., LLC, No. 10-CV-867, 2011 U.S. Dist. LEXIS 54487, 2011 WL
      1980282, *3 (E.D. Wis. May 20, 2011) (relying on counsel's website, which
      lists the attorney profiles, along with the United States Consumer Law
      Attorney Fee Survey in determining that the requested hourly rate was
      reasonable); House v. Shapiro & Price, No. 10-CV-842, 2011 U.S. Dist. LEXIS
      38322, 2011 WL 1219247 (E.D. Wis. Mar. 30, 2011) (same); Suleski v. Bryant
      Lafayette & Assocs., No. 09-CV-960, 2010 U.S. Dist. LEXIS 55353, 2010 WL
      1904968 (E.D. Wis. May 10, 2010) (same).”)

            Davis v. Hollins Law, 2014 U.S. Dist. LEXIS 81024, 10-12 (E.D. Cal.
      June 10, 2014) Plaintiff also relies on the United States Consumer Law
      Attorney Fee Survey Report 2010-2011 * * * The court has reviewed the
      methodology underlying the Survey, and finds it credible.

            Decker v. Transworld Systems, Inc., 2009 WL 2916819, N.D. Ill.,
      2009., September 01, 2009 (finding results in the 2007 United States
      Consumer Law Attorney Fee Survey Report to be supported by the Laffey
      Matrix).

            Beach v. LVNV Funding, LLC, 2013 U.S. Dist. LEXIS 162926 (E.D.
      Wis. Nov. 15, 2013) (“... several courts in this District have recognized the Fee
      Survey as a reliable resource in determining the reasonableness of an


                                            125
Case 19-02556-LT7     Filed 02/14/20   Entered 02/14/20 19:40:25      Doc 17-4     Pg. 48 of
                                          62


      attorney's hourly rate, particularly in conjunction with consideration of
      counsel's experience.”)

             Lockmon v. Thomas F. Farrell, P.C., No. 12-cv-02319-CMA-MEH,
      2012 U.S. Dist. LEXIS 178661, 2012 WL 6590426, at *3 (D. Colo. Dec. 18,
      2012) ("the Court finds that the average rates set forth in the [Consumer Law
      Attorney Fee] Survey are reasonable”).

             LaFountain, Jr v. Paul Benton Motors of North Carolina, LLC, 2010
      WL 4457057, (ED NC, November 5, 2010) (Senior US District Judge James
      C. Fox specifically finds the US Consumer Law Attorney Fee Survey Report
      to be persuasive, after rejecting the National Law Journal’s fee survey and the
      US Attorney’s Laffey Matrix as unpersuasive in consumer law cases: “The
      court does, however, find the evidence in the United States Consumer Law
      Attorney Fee Survey to be persuasive”).

             Ramirez v. N. Am. Asset Servs., LLC, 2012 U.S. Dist. LEXIS 54641
      (C.D. Cal. Apr. 9, 2012) (stating that the argument opposing the Survey was
      “untethered” to reality in light of the Survey report’s resulting data).

            Lindenbaum v. NCO Fin. Sys., 2011 U.S. Dist. LEXIS 78069 (E.D. Pa.
      July 18, 2011) (using both the US Consumer Law Attorney Fee Survey
      Report and the US Attorney’s Laffey Matrix in determining a fee award).

             Suleski v. Bryant Lafayette & Associates, 2010 WL 1904968, E.D.
      Wis.,2010., May 10, 2010 (“However, the United States Consumer Law
      Attorney Fee Survey for 2008-09 for the Midwest and California, see
      www.consumerlaw.org/feesurvey (last visited May 7, 2010), supports the
      reasonableness of the hourly rates sought by counsel in light of their
      experience”).

            Vahidy v. Transworld Systems, Inc., 2009 WL 2916825, N.D. Ill.,
      2009., September 01, 2009 (finding results in the 2007 United States
      Consumer Law Attorney Fee Survey Report to be “supported by the Laffey
      Matrix”).

             Bratton v. Thomas Law Firm PC, 943 F. Supp. 2d 897 (N.D. Ind.
      2013) (“In Moore v. Midland Credit Mgmt., Inc., No. 3:12-CV-166-TLS, 2012

                                           126
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25      Doc 17-4     Pg. 49 of
                                           62


      U.S. Dist. LEXIS 176600, 2012 WL 6217597 (N.D. Ind. Dec. 12, 2012), this
      Court recently analyzed the applicability of both the Consumer Law Attorney
      Fee Survey Report and the Laffey Matrix. [904] The Court found that the
      Report "provides a general range for billing rates that is useful as one factor
      in a court's multi-factor analysis." 2012 U.S. Dist. LEXIS 176600, [WL] at
      *4.”).

            Beach v. LVNV Funding, LLC, 2013 U.S. Dist. LEXIS 162926 (E.D.
      Wis. Nov. 15, 2013). (“As Beach points out, several courts in this District have
      recognized the Fee Survey as a reliable resource in determining the
      reasonableness of an attorney's hourly rate, particularly in conjunction with
      consideration of counsel's experience.”).



            In addition to the cases noted above, other cases using the US
      Consumer Law Attorney Fee Survey Report when deciding attorney fee
      disputes in Consumer Law cases include those on the following list.

      Arizona

             Savage v NIC, Inc., 2010 WL 2347028, D. Ariz., June 9, 2010.

            Shelago v. Marshall & Ziolkowski Enterprise, LLC, 2009 WL
      1097534, D.Ariz., 2009., April 22, 2009.

      California

             Krapf v Nationwide Credit, Inc., 2010 WL 4261444, C.D. Cal., October
      21, 2010.

           Broad. Music Inc. v. Antigua Cantina & Grill, LLC, 2013 U.S. Dist.
      LEXIS 72122 (E.D. Cal. May 20, 2013).

             Brown v. Mandarich Law Group, LLP, 2014 U.S. Dist. LEXIS 47020
      (N.D. Cal. Apr. 2, 2014).

             Castro v. Commercial Recovery Sys., 2014 U.S. Dist. LEXIS 33675
      (N.D. Cal. Mar. 13, 2014).

                                            127
Case 19-02556-LT7      Filed 02/14/20   Entered 02/14/20 19:40:25     Doc 17-4    Pg. 50 of
                                           62


             Garcia v. Resurgent Capital Servs., 2012 U.S. Dist. LEXIS 123889
      (N.D. Cal. Aug. 30, 2012).

           De La Torre v. Legal Recovery Law Office, 2014 U.S. Dist. LEXIS
      128220 (S.D. Cal. Sept. 12, 2014).

               Verdun v. I.C. Sys., 2014 U.S. Dist. LEXIS 52238 (S.D. Cal. Apr. 14,
      2014).

             Delalat v. Syndicated Office Sys., 2014 U.S. Dist. LEXIS 33756 (S.D.
      Cal. Jan. 23, 2014).

             Crawford v. Dynamic Recovery Servs., 2014 U.S. Dist. LEXIS 4057
      (S.D. Cal. Jan. 10, 2014).

             Breidenbach v. Experian, 2013 U.S. Dist. LEXIS 82093 (S.D. Cal. June
      11, 2013).

      Colorado

               Gregg v. N.A.R., Inc., 2014 U.S. Dist. LEXIS 32017 (D. Colo. Mar. 12,
      2014).

             Reichers v. Del. Asset Mgmt., LLC, 2013 U.S. Dist. LEXIS 164981 (D.
      Colo. Nov. 20, 2013)

             Andalam v. Trizetto Group, 2013 U.S. Dist. LEXIS 159656 (D. Colo.
      Nov. 7, 2013).

               Bock v. APIM, LLC, 2013 U.S. Dist. LEXIS 176648 (D. Colo. Nov. 7,
      2013).

           Peterson-Hooks v. First Integral Recovery, LLC, 2013 U.S. Dist.
      LEXIS 73907 (D. Colo. May 24, 2013).

             Scadden v. Weinberg, Stein & Associates, LLC, No.
      12-CV-02454-PAB-MEH, 2013 U.S. Dist. LEXIS 57939, 2013 WL 1751294, at
      *6 (D. Colo. Apr. 23, 2013).

                                            128
Case 19-02556-LT7     Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4    Pg. 51 of
                                          62


             Anderson v. Nat'l Credit Sys.,2010 U.S. Dist. LEXIS 134268 (D. Colo.
      Dec. 1, 2010).

      Florida

            Lane v. Accredited Collection Agency, Inc., 2014 U.S. Dist. LEXIS
      58502 (M.D. Fla. Apr. 25, 2014)

             Renninger v Phillips & Cohen Associates, Ltd, 2010 WL 3259417, M.D.
      Fla., August 18, 2010.

             Sandin v. United Collection Bureau, Inc., 2009 WL 2500408, S.D.
      Fla.,2009., August 14, 2009.

      Georgia

            Hebert v. Wallet Recovery Ltd., 2014 U.S. Dist. LEXIS 57012 (M.D.
      Ga. Apr. 24, 2014).

      Idaho

             Lecoultre v. Takhar Collection Servs., 2013 U.S. Dist. LEXIS 96443
      (D. Idaho July 9, 2013).

      Indiana

            Moore v. Midland Credit Mgmt., 2012 U.S. Dist. LEXIS 176600 (N.D.
      Ind. Dec. 12, 2012)

      Nevada

            Feely v. Carrington Mortg. Serve., LLC, 2014 U.S. Dist. LEXIS 161626
      (D. Nev. Nov. 14, 2014).

               Schneider v. SSA, 2014 U.S. Dist. LEXIS 119553 (D. Nev. Aug. 27,
      2014).

      Ohio

                                          129
Case 19-02556-LT7      Filed 02/14/20   Entered 02/14/20 19:40:25    Doc 17-4    Pg. 52 of
                                           62


            Simpson v. Comm'r of Soc. Sec., 2014 U.S. Dist. LEXIS 10875 (S.D.
      Ohio Jan. 29, 2014).

               Coy v. Astrue, 2013 U.S. Dist. LEXIS 50328 (N.D. Ohio Apr. 8, 2013).

            Hakkarainen v. Astrue, 2012 U.S. Dist. LEXIS 188466 (N.D. Ohio
      June 27, 2012).

            Paris v Regent Asset Management Solutions, Inc., 2010 WL 3910212,
      S.D. Ohio, October 5, 2010.

             Wamsley v. Kemp, 2010 WL 1610734, S.D. Ohio, 2010, April 20, 2010
      (using both the national survey and the regional survey reports).

            Livingston v. Cavalry Portfolio Services, LLC, 2009 WL 4724268,
      N.D. Ohio, 2009, December 02, 2009.

      Tennessee

             McCutcheon v. Finkelstein Kern Steinberg & Cunningham, 2013 U.S.
      Dist. LEXIS 121460 (M.D. Tenn. Aug. 27, 2013)

      Texas

               Szijjarto v. Farias, 2014 U.S. Dist. LEXIS 17406 (S.D. Tex. Feb. 12,
      2014).

      West Virginia

             Pearson v. Prichard's Excavating & Mobile Home Transp., 2014 U.S.
      Dist. LEXIS 16089 (S.D. W.Va. Feb. 10, 2014).

            Harmon v. Virtuoso Sourcing Group LLC, 2012 U.S. Dist. LEXIS
      129770 (S.D. W. Va. Sept. 12, 2012).




                                           130
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25       Doc 17-4     Pg. 53 of
                                           62


                             10. Cases on Use of Survey Data

             Additional considerations in using fee surveys may be relevant to a
      court’s consideration in a particular case, including the following concepts
      drawn from the illustrative cases below.

             In determining whether a requested hourly rate is appropriate, a court
      may look not only to past awards within the district, but the other
      submissions offered in support of the award such as surveys and affidavits.
      See, Waldo v. Consumers Energy Co., 726 F.3d 802, 2013 U.S. App. LEXIS
      16555, at *37, 2013 WL 4038747 at *12 (6th Cir. Aug. 9, 2013); also see Sykes
      v. Anderson, 419 Fed. Appx. 615, 618, 2011 U.S.App. LEXIS 7699 (6th Cir.
      2011) ("[t]he appropriate rate . . . is not necessarily the exact value sought by
      a particular firm, but is rather the market rate in the venue sufficient to
      encourage competent representation.").

             While different attorney fee surveys may exist for the Court’s
      consideration, the question may be which “fee survey better served the
      purpose of assessing the skills, experience and reputation of counsel” in a
      particular case. Strohl Systems Group, Inc. v. Fallon, E.D.Pa., 2007, 2007
      WL 4323008.

            Moreover, a fee survey may be approved as probative evidence of the
      reasonableness of an hourly rate. Taylor v. USF-Red Star Express, Inc., 2005
      WL 555371, E.D.Pa., 2005, March 8, 2005.

             However, the results of an attorney fee survey may be merely a starting
      point, a piece of evidence that still should be shown to apply in a particular
      case. See, Ray v. Secretary of Dept. Of Health and Human Services, 2006
      WL 1006587, Fed.Cl., 2006, March 30, 2006.

             The cost of performing a fee survey may be recoverable in some
      instances.

             It is a matter of first impression that a fee applicant would hire
             another attorney to conduct a survey on her behalf. We cannot
             forget that Luessenhop has the burden of proving that her Fee
             Application is based upon prevailing market rates and that she

                                            131
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25       Doc 17-4   Pg. 54 of
                                        62


           has the right to present evidence to support the rate she
           believes to be prevailing. Here, where we are required to weigh
           the presumptive prevailing market rate district wide, further
           pondering the geographical distance and economic disparities
           between the Plattsburgh and Albany communities and
           Schneider's relatively limited access to those attorneys who
           practice civil rights litigation in Albany, we acknowledge that
           Luessenhop was left with little option but to hire Mishler, an
           Albany attorney, to conduct a more comprehensive survey on
           her behalf. Luessenhop seeks $787.50 for Mishler's endeavors,
           which appears to be modest. Considering the amount of time
           this Court spent to conduct a similar survey, we do not find this
           amount to be unreasonable and will award it.

      Luessenhop v. Clinton County, N.Y.             558 F.Supp.2d 247, 272
      (N.D.N.Y.,2008).




                                         132
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4    Pg. 55 of
                                        62


                    11. Recommendations for Future Survey Data

              As always, we welcome your suggestions for improvements to the
      survey and this Report as we continue to gather useful information in the
      future.

             Please email your suggestions to Ron@TheLawCoach.com or you may
      mail them to Ronald L. Burdge, Esq., 2299 Miamisburg Centerville Road,
      Dayton, Ohio 45459-3817.




                                        133
Case 19-02556-LT7    Filed 02/14/20   Entered 02/14/20 19:40:25     Doc 17-4    Pg. 56 of
                                         62


                                 11. Survey Questions

             The following pages contain the survey questions and possible answers
      to each question.




                                          134
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 57 of
                                        62




                                        135
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 58 of
                                        62




                                        136
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 59 of
                                        62




                                        137
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 60 of
                                        62




                                        138
Case 19-02556-LT7     Filed 02/14/20    Entered 02/14/20 19:40:25           Doc 17-4   Pg. 61 of
                                           62


                                   12. About the Editor

             Ronald L. Burdge is an attorney and the founder of Burdge Law Office
      Co LPA in Dayton, Ohio. Mr. Burdge is in private practice in Ohio, Kentucky
      and Indiana and elsewhere by pro hac admission, and is a nationally known
      Consumer Law attorney. For over a decade, Mr. Burdge has testified as an
      expert witness on Consumer Law and Attorney Fee issues in numerous state
      and federal courts. He is a member of the Total Practice Management
      Association and numerous professional associations.

              He has authored numerous articles and lectured widely on Attorney
      Fee issues and Consumer Law and Consumer Trial Practice, and is a member
      of the American Society of Legal Writers and the Legal Writing Institute. Mr.
      Burdge has also lectured widely at national and state Consumer Protection
      Law seminars before attorneys, judges, and both public and business groups,
      and has testified before the Ohio Legislature and its committees on Consumer
      Law issues.

              He has served as Board Examiner for the National Board of Trial
      Advocacy and has extensive Consumer Law trial and appellate experience in
      individual and class action cases involving lenders, retail sales practices,
      defective products, and warranty litigation. Since 2004, he remains the only
      Consumer Law attorney in Ohio who has been named to Ohio Super Lawyer
      status by Law & Politics Magazine and Thomson Reuters, and whose practice
      is entirely devoted to Consumer Law work for consumers only. Thomson
      Reuters is the world’s leading source of intelligent information for businesses
      and professionals. In 2004, he was named Trial Lawyer of the Year by the
      National Association of Consumer Advocates and in 2010 he was elected to
      the Board of the National Association of Consumer Advocates.




                                       Copyright 2014
                    by R.L.Burdge, Burdge Law Office Co LPA, Dayton, Ohio




                                            139
Case 19-02556-LT7   Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-4   Pg. 62 of
                                        62




                                 Exhibit E
